internal_revenue_service number release date index number ----------------------------------------------- ---------------------------------------- ------------------------------------------------ ----------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number ---------------------- refer reply to cc fip b02 plr-133642-16 date date ------------------------------------------- taxpayer ---------------------------------------------------- state a date property agreement provider a provider b systems equipment program -------------- --------------------------- ------------------------------- ----------------------------------------------------- ------------------------- ---------------------------------------- ---------------------------------------------- ------------ ------------------------------------------------------------------------ dear ------------------------- this is in reply to a letter dated date requesting a ruling on behalf of taxpayer taxpayer requests a ruling that certain amounts paid to taxpayer by tenants as described below do not depend in whole or in part on the income or profits derived by any person from property within the meaning of sec_856 of the internal_revenue_code taxpayer is a state a corporation that will elect to be taxed as a real_estate_investment_trust reit under sec_856 of the code beginning with its taxable_year ended date taxpayer is a calendar-year accrual-basis taxpayer that owns and leases to tenants space within property taxpayer represents that property is real_property for purposes of sec_856 prior to taxpayer’s acquisition of property the prior owner of property entered into agreement with provider a provider a assigned agreement to its affiliate provider plr-133642-16 b provider a and provider b collectively referred to as provider in connection with its acquisition of property taxpayer accepted and assumed agreement pursuant to agreement provider installed five systems at property systems primarily consist of large equipment that store electricity to be used at property at a later time each system uses electricity from the grid utility to charge the equipment during off-peak hours when the cost of electricity is cheaper taxpayer and tenants of property then use the electricity stored in the equipment during peak hours instead of purchasing electricity at the more expensive peak prices from the grid utility taxpayer represents that systems are and will continue to be owned by provider and provider or its subcontractors has installed and maintained and will continue to maintain systems at provider’s expense provider has access rights at property necessary to enable provider to fulfill its obligations under agreement taxpayer further represents that provider is entitled to the benefit of any incentives grants reduced_rate financing or other assistance or benefits available for systems or for_the_use_of systems at property from any federal state_or_local_government authority utility or other entity including all program financial incentives under agreement taxpayer is required to pay provider a monthly fee the charge for its and its tenants’ use of electricity from systems taxpayer itself uses electricity at property including from equipment for one or more of the following reasons to supply power to common areas eg hallway and lobby lighting parking lot lighting elevators escalators to power landlord-controlled areas and personal_property that landlord uses to provide tenants with services eg security desk monitors cleaning supply closets and janitor locker rooms and to power components of property that serve tenants and common areas eg hvac systems security systems fire detection and suppression systems electricity at property including from equipment is also used by tenants with respect to their occupancy of space within property the charge is calculated based on taxpayer’s energy cost savings from provider’s operation of systems at property systems use and collect electricity from the grid utility during off peak cheaper hours and provide electricity to taxpayer and tenants of property during peak hours in lieu of taxpayer purchasing electricity from the grid utility during peak hours therefore the use of equipment results in a net reduction in electricity costs at property except for termination fees payable pursuant to a fixed schedule in the event agreement is terminated early taxpayer represents that it does not and will not pay any other consideration to provider taxpayer further represents that provider does not pay taxpayer for services or space under agreement or otherwise taxpayer represents that systems discharge electricity only for use at the property or back to the grid utility plr-133642-16 in order to calculate the charge provider processes historical energy usage data and current real time usage data through a proprietary algorithm that is designed to predict the future energy usage by taxpayer and tenants of property and their energy costs at property the algorithm then controls when equipment charges from the grid utility to store energy and when equipment discharges to provide electricity at property based on actual energy usage from the grid utility at property including electricity used to charge equipment and from equipment provider and a third party energy data company then calculate the energy cost savings for property from provider’s operation of equipment the charge equal sec_50 percent of these energy costs savings under taxpayer’s leases to tenants at property utility charges are submetered taxpayer passes submetered utility usage costs through to tenants without any markup taxpayer represents the charge is a cost incurred by taxpayer for electricity used at property taxpayer includes the allocable portion of the charge with the allocable portion of the utility grid electricity costs in the separately_stated electricity charges due under each tenant’s lease law analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that rents_from_real_property does not include amounts received or accrued directly or indirectly with respect to any real or personal_property if the determination of such amount depends in whole or in part on the income or profits derived by any person from such property sec_1_856-4 of the income_tax regulations provides that in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service plr-133642-16 charges for electricity at property include those from the grid utility and the charge from provider the charge from provider is a fee for_the_use_of electricity just as the charges from the grid utility are fees for_the_use_of electricity the charge is based on the cost savings provided by systems which results from using electricity from the grid utility during off-peak hours rather than peak hours neither the charges for electricity from the grid utility nor the charge depend on the income or profits derived by any person from property therefore the amounts paid to taxpayer by tenants for the allocable portions of the charge from provider do not depend in whole or in part on the income or profits derived by any person from property within the meaning of sec_856 caveat except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied on whether taxpayer otherwise qualifies as a reit under subchapter_m of the code additionally no opinion is provided regarding whether the amounts paid_by tenants of property to taxpayer otherwise qualify as rents_from_real_property for purposes of sec_856 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely susan thompson baker susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
